UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 12, 2010 United Development Funding IV (Exact Name of Registrant as Specified in Its Charter) Maryland 333-152760 (1933 Act) 26-2775282 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 100, Grapevine, Texas (Address of principal executive offices) (Zip Code) (214) 370-8960 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 12, 2010, we, along with UMTH General Services, L.P. (the “Advisor”), executed a mutual consent to renew that certain Advisory Agreement by and between the Advisor and us dated November12, 2009, as amended by that certain First Amendment to Advisory Agreement dated June 2, 2010 (the “Advisory Agreement”). As a result of the renewal, the Advisory Agreement was extended through November 12, 2011. The material terms of the original Advisory Agreement dated November 12, 2009 are qualified in their entirety by the terms of the agreement attached as Exhibit10.1 to our Quarterly Report on Form10-Q filed with the Securities and Exchange Commission on December22, 2009 and incorporated herein by reference.Also, the material terms of the First Amendment to Advisory Agreement dated June 2, 2010 are qualified in their entirety by the terms of the agreement attached as Exhibit10.1 to our Form8-K filed with the Securities and Exchange Commission on June4, 2010 and incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. United Development Funding IV Dated:November 18, 2010By: /s/ Hollis M. Greenlaw Hollis M. Greenlaw Chief Executive Officer
